DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-14, 17-19 and 21 are pending and Claims 1-2, 4-5, 7-8, 19, and 21 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 02/15/2021 and 08/02/2021 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Response to Amendment
In the amendment dated 04/22/2022, the following has occurred: Claims 1, 6-8, 11, and 19 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7-8, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the base of each prong is substantially coplanar with a front surface of the base plate” (emphasis added). – It is unclear if the front surface claimed in the newly added limitation is the same as the front surface recited earlier in the claim. For purposes of examination, it has been interpreted as the same surface.
Claim 2 recites “wherein the base of the prong is adjacent the top edge”. – It is unclear which prong is being referred to. For purposes of examination, both the first and second prong have been interpreted as the referenced prong.
Claim 7 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the pillow thickness is greater than a length of the prong”. – It is unclear which prong is being referred to. For purposes of examination, both the first and second prong have been interpreted as the referenced prong.
Claims 4-5, 8, and 21 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedheim (US Patent No. 2,468,190).
Regarding Claim 1, Friedheim discloses a wall anchor comprising: a base plate (Friedheim: Fig. 1-4; 5) including opposing front and back surfaces, a top edge, a bottom edge and two opposing side edges; and a pair of curved prongs (Friedheim: Fig. 1-4; 7, 8) bent backward from the side edges of the base plate, with a first prong having a base coincident and integral with a first of the side edges and a second prong having a base coincident and integral with the second of side edges, wherein each prong extends outwardly along an arc to a wall-penetrating outer end (Friedheim: Fig. 1-4; 10) and has a thickness measured between two flat side surfaces, and wherein the base of each prong has a height, and wherein the height is a least three times the prong thickness (Friedheim: Fig. 2), and wherein the base of each prong is substantially coplanar with a front surface of the base plate (Friedheim: Fig. 3). 
Regarding Claim 2, Friedheim discloses the wall anchor of claim 1, wherein the base of the prong (Friedheim: Fig. 1-4; 7, 8) is adjacent the top edge.
Regarding Claim 4, Friedheim discloses the wall anchor of claim 1, wherein the height is a least four times the thickness (Friedheim: Fig. 2).
Regarding Claim 5, Friedheim discloses the wall anchor of claim 4, wherein the height is at least five times the thickness (Friedheim: Fig. 2).
Regarding Claim 7, Friedheim discloses the wall anchor of claim 1 wherein the each of the first and second prongs (Friedheim: Fig. 1-4; 7, 8) curves downwardly in the direction of the bottom edge. [Note: As the bracket in Friedheim can be placed in different orientations, the top edge shown in the figures can be interpreted as the bottom edge.] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Will et al. (US Pub. No. 2017/0000270) in view of Sundström et al. (US Patent No. 4,613,108).
Regarding Claim 1, Will discloses a wall anchor comprising: a base plate (Will: Fig. 31-35; 14E) including opposing front and back surfaces, a top edge, a bottom edge and two opposing side edges; and a pair of curved prongs (Will: Fig. 31-35; 28E) bent backward from the side edges of the insertion plate, with a first prong having a base coincident and integral with a first of the side edges and a second prong having a base coincident and integral with the second of side edges, wherein each prong extends outwardly along an arc to a wall-penetrating outer end and has a thickness measured between two flat side surfaces, and wherein the base of each prong has a height, and wherein the base of each prong is substantially coplanar with a front surface of the base plate (Will: Fig. 31-35). 
Will fails to explicitly disclose a base of each prong having a height, and wherein the height is a least three times the prong thickness.  However, Sundström teaches prongs (Sundström: Fig. 1; 8, 8’) having bases with a height, and wherein the height is a least three times the prong thickness (Sundström: Col. 2, Ln. 56-61). 
Will and Sundström are analogous because they are from the same field of endeavor or a similar problem solving area e.g. wall mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prongs of Will with the height and thickness ratios from Sundström, with a reasonable expectation of success, in order to provide specific plate and prong dimensions that facilitate a simple manufacturing process, while ensuring sufficient strength to ensure a good load bearing capacity (Sundström: Col. 2, Ln. 56-68; Col. 3, Ln. 1-11). Additionally, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed height and thickness ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Regarding Claim 2, Will, as modified, teaches the wall anchor of claim 1, wherein the base of the prong (Will: Fig. 31-35; 28E) is adjacent the top edge.  
Regarding Claim 4, Will, as modified, teaches the wall anchor of claim 1, wherein the height is a least four times the thickness (Sundström: Col. 2, Ln. 56-61).  
Regarding Claim 5, Will, as modified, teaches the wall anchor of claim 4, wherein the height is at least five times the thickness (Sundström: Col. 2, Ln. 56-61).
Regarding Claim 7, Will, as modified, teaches the wall anchor of claim 1 wherein each of the first and second prongs (Will: Fig. 31-35; 28E) curves downwardly in the direction of the bottom edge.  
Regarding Claim 8, Will, as modified, teaches the wall anchor of claim 1, wherein the outer end of the first prong and the outer end of the second prong (Will: Fig. 31-35; 28E) are coplanar.
Regarding Claim 19, Will, as modified, teaches a kit for mounting an object, the kit comprising: a wall anchor according to claim 1 (see claim 1 rejection), at least one of a) a compressible pillow, wherein the pillow has an initial thickness, and wherein the pillow thickness is greater than a length of the prong, and b) a removal strip (Will: Fig. 39-40; 600), the removal strip including a tab (Will: Annotated Fig. 40; T) and a wall-facing portion (Will: Annotated Fig. 40; W), the strip including insertion apertures (Will: Annotated Fig. 40; A) for receipt of each of the first and second prongs.  
Regarding Claim 21, Will, as modified, teaches the wall anchor of claim 19, wherein the tab (Will: Annotated Fig. 40; T) is foldable about a bending axis adjacent a top edge of the wall-facing portion (Will: [0074]) and includes an aperture (Will: Fig. 39-40; 602) for receipt of a load bearing structure on the wall anchor.

    PNG
    media_image1.png
    607
    719
    media_image1.png
    Greyscale

I: Will; Annotated Fig. 40

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR L MORRIS/Examiner, Art Unit 3631